Citation Nr: 0216378	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  01-03 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability of the right leg resulting from surgery 
at a VA facility for bilateral inguinal hernia in August 
1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from May 1968 to May 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO).  

This case was remanded to the RO in August 2001 for further 
development.  The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability of the right leg resulting from surgery at a VA 
facility for bilateral inguinal hernia in August 1998 has 
been obtained by the RO.

2.  The veteran underwent an operation for bilateral inguinal 
hernia repair in August 1998 at a VA Medical Center.

3.  The veteran's current right leg nerve disability is not a 
result of carelessness, negligence, or lack of proper skill, 
error in judgment or similar instance of fault on the part of 
the VA in furnishing his treatment; and the disability was 
reasonably foreseeable as a consequence of the surgery.


CONCLUSION OF LAW

The criteria for benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability of the right leg resulting from surgery 
at a VA facility for bilateral inguinal hernia in August 1998 
have not been met.  38 U.S.C.A. §§ 1151, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for entitlement to § 1151 benefits.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him as to this issue.  See 38 U.S.C.A. § 
5103A (West Supp. 2002).  In this regard there has been 
notice as to information needed, treatment records have been 
obtained, Social Security Administration records have been 
obtained, VA examinations have been provided, and there have 
been rating decisions and a statement of the case sent to the 
veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  All pertinent notice has been provided in the 
documents sent to the veteran.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  These regulations provide 
no additional duties, are not more favorable to the veteran 
than the statute, and are satisfied as all appropriate notice 
and development has otherwise been accomplished as discussed 
elsewhere.  

The veteran and his representative through letters and 
statements of the case with supplements thereto, have been 
notified as to evidence and information necessary to 
substantiate the claim.  The discussions in the rating 
decision, the statement of the case (SOC), and letters sent 
to the veteran collectively informed him of what evidence he 
must obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, it 
appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should or could be obtained, nor is there 
evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C.A. § 1151, underwent a significant revision effective 
October 1, 1997, for claims filed on or after that date.  
Here, the veteran's request for benefits under § 1151 was 
filed and received in November 1999; thus, this claim must be 
decided under the current, post-October 1, 1997, version of 
38 U.S.C.A. § 1151.

The current provisions of 38 U.S.C.A. § 1151 (West Supp. 
2002) provide, in pertinent part, that:

 (a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and - (1) the 
disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-- (A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable;

38 U.S.C.A. § 1151 (West Supp. 2002).

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable.  See Boeck v. Brown, 6 Vet. App. 14, 
16-17 (1993), Ross v. Derwinski, 3 Vet. App. 141, 144 (1992).  
In the alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth above.

VA medical records show that in August 1998, the veteran 
underwent laparoscopic repair of bilateral inguinal hernias.  
The operation report makes no mention of nerve related 
injury.  Prior to the surgery, the veteran signed a consent 
form for the operation.  Subsequent to the surgery, the 
veteran was treated for right thigh numbness.  He complained 
immediately post operatively of burning pain of the right 
thigh as well as numbness.

On VA examination in November 2001, the veteran had right 
femoral neuropathy and persistent meralgia paresthetica with 
involvement of the lateral femoral cutaneous nerve.  There 
was very slight weakness in psoas and quadriceps muscle, also 
relevant to the femoral nerve distribution.  It was entirely 
plausible to assume that there was a compressive injury to 
the femoral nerve related to the bilateral inguinal hernia 
surgery given the temporal onset.  Additionally, the veteran 
may be more susceptible to nerve injury following 
chemotherapy for Hodgkin's and tendencies for alcohol abuse.  
A VA EMG in January 2002 showed entrapment of the right 
femoral motor nerve at the right inguinal ligament that 
resulted in complete conduction block across the ligament to 
a point just distal to the ligament. 

A VA August 2002 addendum to the November 2001 VA 
examination, notes that the current disability was as likely 
as not a result of bilateral inguinal hernia surgery 
conducted in August 1992.  The disability was not caused by 
carelessness, negligence error in judgment or otherwise on 
the part of the VA furnishing treatment.  The complications 
of the original surgery were uncommon but not rare.

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for benefits under 38 U.S.C.A. § 1151.  The evidence 
does not show negligence or lack of care by VA, as noted in 
the VA August 2002 opinion.  Moreover, the evidence does not 
establish that the veteran's right leg nerve disability was 
not a reasonably foreseeable result of his initial bilateral 
inguinal hernia surgery in August 1998, to the extent it is 
related thereto.

In this case, the competent evidence does not show that the 
veteran developed right leg nerve disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of the VA 
in furnishing his treatment; or that the right leg disability 
was an event not reasonably foreseeable, the appeal is 
denied.  As the preponderance of the evidence is against the 
claim, the claim is denied.


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability of the right leg resulting from surgery 
at a VA facility for bilateral inguinal hernia in August 1998 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

